Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Appeal Brief
In view of the appeal brief filed on 02/11/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                            
                                                                                                                                                                                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 11, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 20130104521 A1, “Kupratis’521” hereinafter) in view of Adamson (US 4,251,987 A) and Klassen (US 4,595,340 A).
Regarding claim 1
Kupratis’521 discloses a gas turbine (Fig 1) comprising: 
a core flow channel (core flow 60 to 86, 88); 
a first compressor (26) connected to a first shaft (44), a second compressor (28) adjacent downstream from the first compressor (26) and rotating on a second shaft (46) different from the first shaft (44), a combustion chamber (30) adjacent downstream from the second compressor (28), a second turbine (32) adjacent downstream from the combustion chamber (30) and coupled to the second compressor (28), and a first turbine (34) adjacent downstream from the second turbine (32) and coupled to the first compressor (26), situated in the core flow channel (turbines 32, 34 positioned along the core channel);
an airscrew (24) coupled to a turbine (36 via shaft 42), the airscrew being a fan (fan section 24, Para 0009) having multiple moving blades (70) situated in a housing (outer case 50) surrounding the core flow channel at a radial distance (outer case 50 encloses the core channel at a radial distance).
Kupratis’521 is silent on the first turbine coupled to the first compressor via a first transmission, the first transmission having a fixed transmission ratio; 
the airscrew coupled to the first turbine via a second transmission; and
a quotient (r/R) of an inside diameter (r) of the core flow channel divided by an outside diameter (R) of the core flow channel on an upstream inflow of the first compressor being at most 0.65.
However, Adamson teaches a gas turbine (Fig 1) comprising a gear architecture (34) to couple the first turbine (32) to the first compressor (1st compressor) via a first transmission (1st transmission coupling first stage of 16 with the first turbine 32, annotated in Fig 1), the first transmission having a fixed transmission ratio (1st transmission having k2 represents the gear ratio of the speed of turbine Nt and speed of compressor Nc where k2 is a constant, i.e. fixed, in Col 4 ll. 20-28, in addition, Col 5 ll. 4-8 describes that k1 and k2 are independent variables in the design of the engine and will be chosen by the designer prior to engine manufacturing, Col 5 ll. 4-8; this further suggests that the 1st transmission is fixed since values of k1 , k2 are constant and independent variables); and
to couple an airscrew (fan 14 Fig 1 construed as the airscrew) to the first turbine (32) via a second transmission (2nd transmission annotated in Fig 1, 2st transmission having k1 represents the gear ratio of the speed of turbine Nt and speed of fan Nf, Col 4 ll. 20-28).


    PNG
    media_image1.png
    473
    1143
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple the first turbine to the first compressor and the airscrew in Kupratis’521 via a first transmission and a second transmission, the first transmission having a fixed transmission ratio, as suggested and taught by Adamson, because this would allow a single turbine to drive both the compressor and the fan. Normally, fan speed is low while compressor speed is higher, thus it is necessary to have separate turbine stages, each for the fan and compressor. However, additional turbine stages result in undesirable weight penalties (Col 1 ll. 47-60).  By adding the first and second transmissions, the first turbine can be used to drive both the first compressor and the fan/airscrew, thus eliminating the need for additional turbine stages to drive the fan, thus reducing weight of the engine.
Kupratis’521 in view of Adamson is silent on a quotient (r/R) of an inside diameter (r) of the core flow channel divided by an outside diameter (R) of the core flow channel on an upstream inflow of the first compressor being at most 0.65.
However, Klassen teaches a gas turbine (Col 2 ll. 56-57) comprising a core flow channel (core flow of gas turbine) and a first compressor (compressor 10 in Fig 1) having a quotient (r/R) of an inside diameter (r) of the core flow channel (inside radius R1 in Fig 1) divided by an outside diameter (R) of the core flow channel (outside radius R2 in Fig 1) on an upstream inflow of the first compressor (10) being at most 0.65 (radius ratio R1/R2 of less than about 0.5, Col 5 ll. 49-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to size the first compressor in Kupratis’521 as modified by Adamson, to have a quotient (r/R) of an inside diameter (r) of the core flow channel divided by an outside diameter (R) of the core flow channel on an upstream inflow of the first compressor being at most 0.65, as suggested and taught by Klassen, because Klassen teaches that for a blisk (blade-disk) assembly, having a low radius ratio of less than 0.5 and a high blade root solidity can obtain significant improvement in aerodynamic performance (Col 1 ll. 20-30).
Regarding claim 5
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 in view of Adamson and Klassen further discloses wherein the first and second transmissions (Adamson teaches 1st and 2nd transmissions annotated in Fig 1) are situated in a shared transmission housing (both transmissions located inside hub transmission housing 21 in Fig 1).
Regarding claim 11
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 in view of Adamson and Klassen further discloses wherein the quotient (r/R) of the inside diameter (r) of the core flow channel (Klassen teaches the inside radius R1 in Fig 1) divided by the outside diameter (R) of the core flow channel (outside radius R2 in Fig 1) is at least 0.2 (radius ratio R1/R2 of less than about 0.5 particularly about 0.42, Col 5 ll. 49-50) at the upstream inflow of the first compressor (60).
Regarding claim 13
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 in view of Adamson and Klassen further discloses wherein the first transmission (Adamson teaches 1st transmission annotated in Fig 1) includes at least one planetary gear stage (planet gears 72 Fig 3).
Regarding claim 15
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 in view of Adamson and Klassen further discloses wherein the first transmission (Adamson teaches the 1st transmission annotated in Fig 1) is situated upstream from the inflow (inflow at 19) of the first compressor (1st transmission located upstream of inflow 19 of 1st compressor 16 in Fig 1).
Regarding claim 16
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 in view of Adamson and Klassen further discloses wherein the quotient (r/R) of the inside diameter (r) of the core flow channel (Klassen teaches the inside radius R1 in Fig 1) divided by the outside diameter (R) of the core flow channel (outside radius R2 in Fig 1) is at most 0.5 (radius ratio R1/R2 of less than about 0.5, particularly 0.42, Col 5 ll. 49-50).
Regarding claim 17
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 further discloses an aircraft engine comprising the gas turbine (Fig 1) as recited in claim 1.
Regarding claim 18
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 in view of Adamson and Klassen further discloses wherein the first transmission (Adamson teaches the 1st transmission annotated in Fig 1) includes a first planetary gear stage (1st stage at planet gear 86 and sun gear 88 Fig 2), a first sun wheel toothing (sun gear 88) and a first internal gear toothing (planet gear 86 positioned internally inward within the hub 21, i.e. internal; also, planet gears 86 surround sun gear 88 which is the same configuration as the instant specification para 00046 and drawing which describe the first transmission 71 having a sun wheel toothing in the center and an internal gear toothing surrounding the sun wheel toothing) and the second transmission (annotated in Fig 1) includes a second planetary gear stage (2nd stage at planet gear 72 and sun gear 70), a second sun wheel toothing (sun gear 70) and a second internal gear toothing (planet gear 72 positioned internally inward within the hub 21, i.e. internal; also, planet gears 72 surround sun gear 70 which is the same configuration as the instant specification para 00046 and drawing which describe the second transmission 72 having a sun wheel toothing in the center and an internal gear toothing surrounding the sun wheel toothing), a third shaft (18) rotating together with the first turbine (32), the first internal gear toothing (planet gear 86) and the second sun wheel toothing (sun gear 70; because 1st turbine 32, planet gear 86, and sun gear 70 are all rotating, thus rotating together with shaft 18; it is noted that the claim does not require direct contact between these components, but only that they rotate together; since all the shafts and gears are rotating components, the shafts and gears are interpreted to be rotating together), and the first shaft (36) rotating together with the first compressor (16 coupled to first shaft 36) and the first sun wheel toothing (sun gear 88 rotating with first shaft 36 via 86, 78, 72, 70).
Regarding claim 20
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 further discloses wherein the combustion chamber (combustor 30 Fig 1) is located axially between the second compressor (28) and the second turbine (32).

Claims 6, 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis’521 in view of Adamson and Klassen, according to claim 1 above, and further in view of Kupratis (US 2013/0000323 A1, “Kupratis’323” hereinafter).
Regarding claim 6
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 in view of Adamson and Klassen further discloses a fixed transmission ratio of the second transmission (Adamson teaches 2nd transmission having k1 where k1 is a constant, i.e. fixed, in Col 4 ll. 20-28).
Kupratis’521 in view of Adamson and Klassen is silent on wherein a fixed transmission ratio of the second transmission of a rotational speed of the airscrew to a rotational speed of the first turbine is less than 1.0 in terms of absolute value. 
However, Kupratis’323 teaches a gas turbine engine (Fig 1) comprising a gear reduction system (38 Figs 1-2) having a fixed transmission ratio being fixed transmission gear ratios between compressor, turbine, and fan (gear ratios ranges from 0.5 to 1.5 in Fig. 4), where the fixed transmission gear ratio depends on the geometry of the associated gears in order to achieve desired rotational output speed based on an input speed, as presented by the mathematical equation (equation (1) in Para 0033 ll. 10-13). Therefore, the fixed transmission gear ratio is a result-effective variable, such that varying the transmission gear ratio will have the recognized result of changing the output speed based on an input speed.

    PNG
    media_image2.png
    341
    628
    media_image2.png
    Greyscale

In view of the prior art teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fixed transmission gear ratio of the second transmission, in Kupratis’521 as modified by Adamson and Klassen, to be less than 1.0 in terms of absolute value, in order to achieve the desired output speed of the airscrew with respect to an input speed of the first turbine, since it has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Alter, 220 F.2d454, 456, 105 USPQ 233, 235 (CCPA 1955),“[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II.	
Regarding claim 9
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1. 
Kupratis’521 in view of Adamson and Klassen further discloses the fixed transmission ratio of the first transmission is a rotational speed of the first compressor to a rotational speed of the first turbine (Adamson teaches the 1st transmission having k2 represents the gear ratio of the speed of turbine Nt and speed of compressor Nc where k2 is a constant, i.e. fixed, in Col 4 ll. 20-28).
Kupratis’521 in view of Adamson and Klassen is silent on wherein the fixed transmission ratio of the first transmission is greater than 1.0 in terms of absolute value and at most 2.9.
However, Kupratis’323 teaches a gas turbine engine (Fig 1) comprising a gear reduction system (38 Figs 1-2) having a fixed transmission ratio being fixed transmission gear ratios between compressor, turbine, and fan (gear ratios ranges from 0.5 to 1.5 in Fig. 4), where the fixed transmission gear ratio depends on the geometry of the associated gears in order to achieve desired rotational output speed based on an input speed, as presented by the mathematical equation (equation (1) in Para 0033 ll. 10-13). Therefore, the fixed transmission gear ratio is a result-effective variable, such that varying the transmission gear ratio will have the recognized result of changing the output speed based on an input speed.

    PNG
    media_image2.png
    341
    628
    media_image2.png
    Greyscale

In view of the prior art teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fixed transmission ratio of the first transmission, in Kupratis’521 as modified by Adamson and Klassen, to be greater than 1.0 in terms of absolute value and at most 2.9, in order to achieve the desired output speed of the compressor with respect to an input speed of the first turbine, since it has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Alter, 220 F.2d454, 456, 105 USPQ 233, 235 (CCPA 1955),“[WJhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II.
Regarding claim 10
Kupratis’521 in view of Adamson, Klassen, and Kupratis’323 discloses the gas turbine as recited in claim 9. 
Kupratis’521 in view of Adamson, and Klassen is silent on wherein the fixed transmission ratio is at most 1.45.
However, Kupratis’323 teaches a gas turbine engine (Fig 1) comprising a gear reduction system (38 Figs 1-2) having a fixed transmission ratio being fixed transmission gear ratios between compressor, turbine, and fan (gear ratios ranges from 0.5 to 1.5 in Fig. 4), where the fixed transmission gear ratio depends on the geometry of the associated gears in order to achieve desired rotational output speed based on an input speed, as presented by the mathematical equation (equation (1) in Para 0033 ll. 10-13). Therefore, the fixed transmission gear ratio is a result-effective variable, such that varying the transmission gear ratio will have the recognized result of changing the output speed based on an input speed.

    PNG
    media_image2.png
    341
    628
    media_image2.png
    Greyscale

In view of the prior art teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fixed transmission ratio of the first transmission, in Kupratis’521 as modified by Adamson and Klassen, to be at most 1.45, in order to achieve the desired output speed of the compressor with respect to an input speed of the first turbine, since it has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Alter, 220 F.2d454, 456, 105 USPQ 233, 235 (CCPA 1955),“[WJhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II.
Regarding claim 19
Kupratis’521 in view of Adamson, Klassen, and Kupratis’323 discloses the gas turbine as recited in claim 6.
Kupratis’521 in view of Adamson, Klassen, and Kupratis’323 further discloses wherein the first transmission (Adamson teaches the 1st transmission annotated in Fig 1) includes a first planetary gear stage (1st stage at planet gear 86 and sun gear 88 Fig 2), a first sun wheel toothing (sun gear 88) and a first internal gear toothing (planet gear 86 positioned internally inward within the hub 21, i.e. internal; also, planet gears 86 surround sun gear 88 which is the same configuration as the instant specification para 00046 and drawing which describe the first transmission 71 having a sun wheel toothing in the center and an internal gear toothing surrounding the sun wheel toothing) and the second transmission (annotated in Fig 1) includes a second planetary gear stage (2nd stage at planet gear 72 and sun gear 70), a second sun wheel toothing (sun gear 70) and a second internal gear toothing (planet gear 72 positioned internally inward within the hub 21, i.e. internal; also, planet gears 72 surround sun gear 70 which is the same configuration as the instant specification para 00046 and drawing which describe the second transmission 72 having a sun wheel toothing in the center and an internal gear toothing surrounding the sun wheel toothing), a third shaft (18) rotating together with the first turbine (32), the first internal gear toothing (planet gear 86) and the second sun wheel toothing (sun gear 70; because 1st turbine 32, planet gear 86, and sun gear 70 are all rotating, thus rotating together with shaft 18; it is noted that the claim does not require direct contact between these components, but only that they rotate together; since all the shafts and gears are rotating components, the shafts and gears are interpreted to be rotating together), and the first shaft (36) rotating together with the first compressor (16 coupled to first shaft 36) and the first sun wheel toothing (sun gear 88 rotating with first shaft 36 via 86, 78, 72, 70).

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis’521 in view of Adamson and Klassen, according to claim 1 above, and further in view of Rauch (NPL, Design Study of An Air Pump and Integral Lift Engine Alf-504 Using the Lycoming 503 Core; NPL attached copy in previous action).
Regarding claim 8
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 in view of Adamson and Klassen is silent on wherein a quotient (R/a) of the outside diameter (R) of a most upstream moving blade leading edge of the first compressor divided by a minimal inside diameter (a) of a most downstream trailing edge of the moving blades of the airscrew is less than 0.95.
However, Rauch teaches a gas turbine engine (Fig 10) wherein a quotient (R/a) of the outside diameter (R) of a most upstream moving blade leading edge of the first compressor (radius of the first rotor blade of the compressor R) divided by a minimal inside diameter (a) of a most downstream trailing edge of the moving blades of the airscrew (radius of the hub of the fan section) is less than 0.95 (R/a = 0.67 annotated below).

    PNG
    media_image3.png
    655
    1120
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the engine in Kupratis’521 in view of Adamson and Klassen to have a quotient (R/a) of the outside diameter (R) of a most upstream moving blade leading edge of the first compressor divided by a minimal inside diameter (a) of a most downstream trailing edge of the moving blades of the airscrew is less than 0.95, as suggested and taught by Rauch, because an engine with this size and configuration can provide a high bypass fan and high thrust, but still a relatively shorter engine with low weight (page 3 fifth paragraph).
Regarding claim 14
 Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 further discloses wherein a transition channel is situated between an upstream inflow of the core flow channel (upstream inflow through fan 24 in Fig 1, the transition channel measured from blade 70 to vane 76 of 1st compressor 26) and the first compressor (26), an axial length between the upstream inflow (axial length measured from vane 76 to vane 80) and a downstream outflow (vane 80) of the first compressor (26).
Kupratis’521 in view of Adamson and Klassen is silent on the axial length of the transition channel being greater than the axial length between the upstream inflow and a downstream outflow of the first compressor.
However, Rauch teaches to size a gas turbine (Fig 10) to have an axial length of the transition channel (a portion in between the fan and the compressor is construed to be the transition channel having a length greater than 12 inches in Fig 10) being greater than an axial length between the upstream inflow and a downstream outflow of the first compressor (a portion of the compressor having an axial length of about 12 inches as annotated; since the claim does not specify where the length is measured to and from, the length is construed to be generally between an inlet/upstream region to an outlet/downstream region of the first compressor).

    PNG
    media_image4.png
    983
    1535
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the engine in Kupratis’521 in view of Adamson and Klassen to have an axial length of the transition channel being greater than an axial length between the upstream inflow and a downstream outflow of the first compressor, as suggested and taught by Rauch, because an engine with this size and configuration can provide a high bypass fan and high thrust, but still a relatively shorter engine with low weight (page 3 fifth paragraph).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis’521 in view of Adamson and Klassen, according to claim 1 above, and further in view of Praisner (US 20120275922 A1)
Regarding claim 12
Kupratis’521 in view of Adamson and Klassen discloses the gas turbine as recited in claim 1.
Kupratis’521 further discloses wherein the first compressor (26 Fig 1) is an axial compressor (axial compressor 26) including a plurality of moving blades (78). 
Kupratis’521 in view of Adamson and Klassen is silent on the plurality of moving blades spaced apart in the flow direction.
	However, Praisner teaches a gas turbine engine comprising a first compressor (26 Fig 1) comprises a plurality of moving blades spaced apart in the flow direction (plurality of compressor blades spaced apart along flow Fc within compressor 26 Fig 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the first compressor in Kupratis’521 in view of Adamson and Klassen, additional moving blades spaced apart in the flow direction, as suggested and taught by Praisner, because having additional compressor stages can further compressed the air flow to achieve a higher compression ratio. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bradbrook (US 8324746 B2) teaches a gearbox 46
Goi (US 20110101693 A1) teaches a gearbox 16 for a two spool engine
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741